Citation Nr: 0008188
Decision Date: 03/28/00	Archive Date: 09/08/00

DOCKET NO. 97-32 597A              DATE MAR 28, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of an
orchiectomy with right inguinal pain and impotence.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1991 to
October 1993. It appears that he had additional active duty from
July 1983 to May 1986; this period of service has not yet been
verified.

This appeal is before the Board of Veterans' Appeals (Board) from
rating decisions from the San Diego, California, Department of
Veterans Affairs (VA) Regional Office (RO). The August 1994 rating
decision granted service connection for chronic right inguinal
pain, status-post right orchiectomy, as 10 percent disabling, and
special monthly compensation for anatomical loss of a creative
organ. The February 1997 hearing office decision granted an
increased rating of 10 percent and granted service connection for
impotence as part and parcel of the condition.

The Board remanded this case in September 1999 to clarify whether
transcripts of all hearings had been included in the claims file
and to schedule a travel board hearing for the veteran.

REMAND

The veteran's claim for a rating in excess of the current 10
percent is well grounded. When a veteran is awarded service
connection for a disability and subsequently appeals the initial
assignment of a rating for that disability, the claim continues to
be well grounded. Shipwash v. Brown, 8 Vet. App. 218, 224 (1995);
see also Fenderson v. West, 12 Vet. App. 119 (1999).

- 2 -

When the claim is well grounded, the case will be decided on the
merits, but only after the Board has determined that VA's duty to
assist under 38 U.S.C.A. 5107(a) has been fulfilled. Thus, the RO
confirmed that the transcript of the February 1996 regional office
hearing represented the only hearing on appeal.

The Board will decide the case as if the request for a travel board
hearing was withdrawn. Pursuant to the September 1996 Board remand,
the veteran received notice of the February 2000 travel board
hearing because notice was mailed to the veteran and to his
representative, and neither notice was returned as undeliverable.
The law requires only that the VA mail a notice; it then presumes
the regularity of the administrative process "in the absence of
clear evidence to the contrary. " Mindenhall v. Brown, 7 Vet. App.
271 (1994). Therefore, the Board will adjudicate the claim based on
the evidence of record because the veteran did not file a motion
for a new hearing or show good cause for failing to appear. See 38
C.F.R. 20.704(d) (1999).

In this case, the VA has a duty to assist the veteran in obtaining
a current VA examination because he last received a "loss of penis,
all or partial, and impotence" type of examination over 4 years
ago, in February 1996. This case must be remanded to obtain a
current VA examination that adequately addresses the criteria for
the veteran's disability. See Snuffer v. Gober, 10 Vet. App. 40,D
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Moreover, if a
diagnosis is not supported by the finding on the examination report
or if the report does not contain sufficient detail, it is
incumbent upon the rating board to return the report as inadequate
for evaluation purposes. 38 C.F.R. 4.2 (1999); Green v. Derwinski,
1 Vet. App. 121 (1991).

The veteran filed his claim for service connection in August 1993.
Therefore, the VA has a duty to assist the veteran in obtaining a
current statement of the case because he was not informed of the
old evaluation criteria for genitourinary disorders that were in
effect prior to February 17, 1994 or of the new evaluation criteria
that became effective October 8, 1994. Where a law or regulation
changes

3 -

after a claim is filed or reopened, but before the administrative
or judicial appeal process has been concluded, the version more
favorable to the appellant applies unless Congress provided
otherwise or permitted the Secretary to do otherwise and the
Secretary does so. Karnas v. Derwinski, 1 Vet. App. 308 (1991).

This matter is remanded to the RO for further development as
follows:

1. The RO should ask the veteran to provide the names, addresses,
and approximate dates of treatment of all health care providers, VA
and non-VA, inpatient and outpatient, who have examined or treated
him for residuals of the orchiectomy with right inguinal pain and
impotence since 1992. After securing any necessary authorization or
medical releases, the RO should request and associate with the
claims file legible copies of the veteran's complete treatment
reports from all sources whose records have not previously been
secured. Failures to respond or negative replies should be noted in
writing and also associated with the claims folder.

2. The RO should schedule the veteran for a comprehensive VA
examination to determine the nature and extent of his service-
connected residuals of the orchiectomy with right inguinal pain and
impotence., All necessary tests and studies should be accomplished,
and all clinical manifestations should be reported in detail.

The examiner should distinguish the degree of disability due to
service-connected residuals of the orchiectomy with right inguinal
pain and impotence from the degree attributable to other
disabilities, including non-service connected disabilities. A

- 4 -

complete rationale for any opinion expressed must be provided.

The claimsfile, including a copy of this REMAND, should be made
available to the examiner before the examination, for proper review
of the medical history. The examination report is to reflect
whether such a review of the claims file was made.

3. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination report
and medical opinion to ensure that they are responsive to and in
complete compliance with the directives of this remand, and if they
are not, the RO should implement corrective procedures. Stegall v.
West, 11 Vet. App. 268 (1998).

4. After undertaking any development deemed essential in addition
to that specified above, the RO should readjudicate the claim for
an increased rating for residuals of the orchiectomy with right
inguinal pain and impotence, currently evaluated as 10 percent
disabling, based on the entire evidence of record. All pertinent
law, regulations, and Court decisions should be considered,,
including 38 C.F.R. 4.115a, 4.115b, and 4.124a, Diagnostic Codes
8530-8730 (1993); 38 C.F.R. 4.115a, 4.115b, and 4.124a, Diagnostic
Codes 8530-8730 (1994); and 38 C.F.R. 4.115a, 4.115b, and 4.124a,
Diagnostic Codes 8530-8730 (1999). The veteran and his
representative, if any, should be provided with a supplemental
statement of the case, which includes notice of any additional
pertinent

- 5 -

laws and regulations that were used, and a full discussion of
action taken on the veteran's claim. In particular, the
supplemental statement of the case must provide notice of the older
criteria for genitourinary disorders, effective prior to February
17, 1994, and the new evaluation criteria for genitourinary
disorders, effective October 8, 1994. The RO's actions should
follow the Court's instructions detailed in Gilbert v. Derwinski,
1 Vet. App. 49 (1990).

The veteran has the right to submit additional evidence and
argument on the matter or matters that the Board has remanded to
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999). A
reasonable period of time for a response should be afforded.

5. Thereafter, the case should be returned to the Board for further
appellate review. By this remand, the Board intimates no opinion as
to any final outcome warranted. No action is required of the
veteran until he is notified by the RO.

6 -                                                               
  
This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, pares. 8.44-8.45 and
38.02-38.03.

V.L. Jordan 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

7 - 


